Case 2:20-cv-00966-NR Document 379 Filed 08/13/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR ) Civil Action
PRESIDENT, INC.; et al., )
Plaintiffs
Vv. No.: 2-20-CV-966-NR
KATHY BOOCKVAR; et al.,
Defendants
)

ERIE COUNTY BOARD OF ELECTIONS’ JOINDER TO REPLIES
FILED BY SECRETARY KATHY BOOCKVAR AND BY THE BUCKS,
CHESTER, MONTGOMERY, PHILADELPHIA AND DELAWARE COUNTIES’
BOARDS OF ELECTIONS

Defendant, Erie County Board of Elections (“Erie County”), by and through its undersigned
counsel, files the instant JOINDER to join in the following replies: Secretary of the Commonwealth
Kathy BOockvar’s Replyin Support of Motion to Dismiss Amended Complaint (Dkt. No. 336),
Bucks, Chester, Montgomery and Philadelphia Counties’ Boards of Elections’ Reply in Further
Support of their Motion to Dismiss (Dkt. No. 344) and Delaware County Board of Elections’ Joinder

(Dkt. No, 371). The filing of this Notice of Joinder is subject to, and does not waive any, defenses

and objections.
Case 2:20-cv-00966-NR Document 379 Filed 08/13/20 Page 2 of 3

Date: August 13, 2020

Respectfully submitted,

TALARICO & ASSOCIATES

By eon Sylouda

 

Thomas S. Talarico, Esquire
Alto: y for Defendant,

Erie County Board of Elections
230 West Sixth Street, Suite 202
Erie, Pennsylvania 16507

(814) 459-4472

Supreme Court ID 36256
Case 2:20-cv-00966-NR Document 379 Filed 08/13/20 Page 3 of 3

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and correct copy of the foregoing Joinder was

filed and served on August 13, 2020 via the Court’s CM/ECF system.

Dated: August 13, 2020 Kori UY Phacisd

\__/Thomas S. Talarico
